DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1, 4, 7, 8, 10, and 13 are objected to because of the following informalities:
Claims 1, 4, 7, 8, 10, and 13 recite the term “associated”. This term is unclear as if to mean that each instance of “associated” is to mean that the individual elements are connected to one another or the elements must simply be in close proximity to one another. For examination purposes, each instance of “associated” will be understood to mean that the individual elements will be connected to one another whether directly or by connection to another shared element.
Claim 4, line 4 recites “a stop element (62)” As understood from the specification and drawings, this should be amended to “a stop element (63)”
	Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: Locking element in claims 1, 11, and 12. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. The specification page 7, lines 11-14 recites the locking element as “In an embodiment, the locking element 15 is shaped as an open loop, with flexible end portions and/or made of silicone and provided with one or more holding bands for temporarily locking the handle 4.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

	Claim 1, lines 5-6 recite “wherein said head (5) comprises a substantially plate-shaped body (50)”. The term “plate-shaped” is considered indefinite because it does not impart enough information to ascertain the structure and shape required to meet the limitation. A plate can have a variety of shapes which leaves the metes and bounds of the limitation indefinite. For examination purposes and per lines 14-15 of page in the specification, the plate-shaped is interpreted to be rectangular.
	Claims 2-11 depend from claim 1, and therefore are rejected, accordingly, under 35 U.S.C. 112(b).

	Claim 13, lines 5-6 recite “wherein said head (5) comprises a substantially plate-shaped body (50)”. The term “plate-shaped” is considered indefinite because it does not impart enough information to ascertain the structure and shape required to meet the limitation. A plate can have a variety of shapes which leaves the metes and bounds of the limitation indefinite. For examination purposes and per lines 14-15 of page in the specification, the term “plate-shaped” is interpreted to be rectangular.

	Claim 13, line 4 recites “a handle associated to the head”. A handle is previously recited in claim 12 which claim 13 depends from. This claim is indefinite because it is unclear if the handle from claim 12 is the same handle in claim 13 or if an additional handle is being claimed. For examination purposes and as best understood from the specification and drawings, the limitation is interpreted as the handle of claim 13 is the same handle recited in claim 12, therefore, the claim may be amended to read as “[[a]] the handle associated to the head”. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-6 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Sanderson (US2638952) in view of Li (US20150351604) and Schumacher (US4121798).
	Regarding claim 1, Sanderson discloses manual washing system (Colum 1 Lines 1-10) comprising: 
	a bucket (Figure 1 shows the entire scrub bucket) provided with a base (Figure 1 Element 12) and a lateral wall (Figure 2 Elements 11) having an upper rigid edge (Figure 1 Element 16), and 
	 said bucket comprising said lateral wall made of preformed plastic material (Column 2, lines 35-39 “…a pair of liquid-receiving tubs 11-11, these latter being formed of any suitable flexible and waterproof material, such as rubber, plastic, or the like, so as to render them each readily collapsible from its fully extended form shown in Figures 1, 2, and 5 into its collapsed form shown in Figure 6.”) which comprises two or more successively foldable wall sections (Figure 6 shows the walls of tubs 11 collapsed into multiple foldable wall sections), said two or more wall sections being folded concentrically on said base (Figure 6 shows the walls folded concentrically on said base 12),said upper edge being provided with a perimetrical recess (Column 3, lines 5-10 “The top member 16 is provided with a perimetrally continuous upwardly projecting flange 17 forming a raised wall to retain within the confines if the member 16 any liquid that may splash out of the open tops of the tubs 11.” The flange 17 forms a recess along the perimeter of top member 16), said perimetrical recess being made towards the inner part of said bucket (2) to define a housing seat (Column 3, line 10-13 “Preferably, the longitudinally extending raised side walls 17a of the top member 16 are respectively downwardly and inwardly inclined…”).

	Sanderson does not disclose a mop comprising a handle associated to a head, wherein said head comprises a substantially plate-shaped body, said body being associated to said handle by a joint, said upper edge being provided with a locking element, said locking element being adapted to lock said mop when the perimetrical edge of said body is housed in said housing seat defined by said perimetrical recess and said handle is coupled to said locking element.

	Li teaches a mop (Figure 1 Element 100) comprising a handle (Figure 1 Element 105) associated to a head (Figure 1 Element 101) wherein said head comprises a substantially plate-shaped body (Figure 1 shows Element 101 is rectangular and flat which meets 112b interpretation of plate-shaped body as addressed above in the 112 rejection section), said body being associated to said handle by a joint (Figure 1 Element 113).
	Schumacher teaches said upper edge (Sanderson Figure 1 Element 16 is the upper edge being modified by the addition of a locking element taught by Schumacher) being provided with a locking element (Figure 1 shows the locking element and Figure 4 shows the locking element mounted to a container), and said handle is coupled to said locking element (Figure 4 and 5 show an example of a mop handle coupled to the locking element). As interpreted in the 112f section regarding “locking element”, the locking element taught by Schumacher meets the definition of the specification since the locking element is shaped as an open loop, with flexible end portion.

	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sanderson to incorporate the teachings of Li and Schumacher to provide a manual washing bucket comprising a bucket, a mop, and a locking element, as claimed and set forth above. Doing so would allow a mop and bucket combination that would be efficient for providing cleaning services and the bucket would be able to retain the mop during travel and storage.  It is noted that as modified, the locking element of Schumacher would be mounted to the bucket of Sanderson at Element 19.  Further, in regards to the limitation “said locking element being adapted to lock said mop when the perimetrical edge of said body is housed in said housing seat defined by said perimetrical recess”, it is noted that Sanderson Figure 1 shows the housing seat defined by Element 16 and 17; and the mop head taught by Li would pivot at Element 113 to allow the handle to fold over and be retained by the locking element mounted to the bucket.  Thus the invention of Sanderson as modified would be “adapted” to perform as intended.

	Regarding claim 2, Sanderson in view of Li and Schumacher discloses the system according to claim 1, and Sanderson further discloses wherein said lateral wall is made of silicone (Column 2, lines 35-39 “…a pair of liquid-receiving tubs 11-11, these latter being formed of any suitable flexible and waterproof material, such as rubber, plastic, or the like, so as to render them each readily collapsible from its fully extended form shown in Figures 1, 2, and 5 into its collapsed form shown in Figure 6.” and see picture below of silicone definition. Sanderson discloses “any suitable flexible and waterproof material, such as rubber, plastic, or the like” and a person having ordinary skill in the art would be able to recognize the use of silicone may be a suitable material) and that said wall sections have a predetermined height (A person having ordinary skill in the art would recognize the need to make the wall section a predetermined height to allow for all walls to fold at the same points and prevent the walls from bulging or being crooked when collapsed).

    PNG
    media_image1.png
    320
    677
    media_image1.png
    Greyscale


	Regarding claim 3, Sanderson in view of Li and Schumacher teaches all elements of the current invention as stated above including wherein said body has a substantially rectangular plan (Figure 1 Element 101 is rectangular) and comprises two body portions (Figure 16 Elements 107 and 109) hinge-connected by a pair of pivots (Paragraph 0048 “Lastly, FIG. 16 is an exploded view of the duster head 101 showing how the wing hinge 903 and the wings 107 and 109 are hingably attached with pins or with a similar hinge arrangement. The springs 909 and their retention slots can be clearly seen.”) disposed along two respective corners (Figure 16 shows elements 107 and 109 having pivots disposed on the corners facing each other).

	Regarding claim 4, Sanderson in view of Li and Schumacher teaches all elements of the current invention as stated above including further comprising an anchoring element (Figure 16 Element 903) which is provided with a strap (As defined by the specification of the instant application page 6 lines 22-27 “The strap 56 is adapted to be coupled to a stop element 63 fixed in said other body portion 52 for making integral the two body portions 51 and 52, when they are open as a book. The strap 56 can be flexible or rigid and formed in a single piece with or is slidingly associated to the anchoring element 55.” The strap is interpreted to be the hinges of element 107, element 905 and the side of element 903 facing element 107), and is associated to one of said two body portions (The strap is associated to body portion 107) and is adapted to be coupled to a stop element (The stop element is interpreted as the hinges of element 109, element 907, and the side of element 903 facing element 109) which is associated to said other body portion (The stop element is associated to body portion 109), said anchoring element comprising a hooking element adapted to be associated to said joint of said handle (Figure 16 shows the top portion of anchoring element 903 is associated with joint 113), said hooking element being adapted to rotate said handle with respect to said head (The hooking element portion of 903 connects to the joint 113 to allow the handle to rotate with respect to the head).
	
	Regarding claim 5, Sanderson in view of Li and Schumacher discloses all elements of the current invention as stated above however does not explicitly disclose wherein the plan dimensions of said base of the bucket are smaller than the plan dimensions of said upper edge.
Sanderson does however disclose in column 3, lines 1-5 recites “…a top member 16 which is also suitably stamped of sheet metal, this top member being generally in the form of a shallow tray of a rectangular size approximating that of the bottom member.” “Approximating” is interpreted as meaning the sizes are close but one may be smaller or larger, therefore, there is an instance where the base of the bucket would be smaller than the upper edge.  Furthermore, the specification of the instant application discloses no criticality for the dimensions of the base to be smaller than the dimensions of the upper edge, i.e. solves any stated problem or is for any particular purpose.  Moreover, it appears that the bucket would perform equally well with the plan dimensions of said base of the bucket are being smaller, equal or greater than the plan dimensions of said upper edge.  Accordingly, it would have been a matter of obvious design choice to one having ordinary skill in the art before the effective filing date of the claimed invention to make the plan dimensions of said base of the bucket are smaller than the plan dimensions of said upper edge, because these sizes do not appear to provide any unexpected results. 

	Regarding claim 6, Sanderson in view of Li and Schumacher discloses all elements of the current invention as stated above, and Sanderson further discloses including wherein the bucket exhibits a first and second pairs of rods (Figure 1 Elements 25,26. There are pairs of rods 25,26 on both sides of the bucket) facing each other and outside said lateral wall (The pairs of rods are facing each other and disposed outside the lateral wall), said first and second pairs of rods being constrained respectively to an outer edge of said base (Figure 1 Element 30 is the connection of the rods to the base) and to said upper edge (Figure 1 Element 29 is the connection of the rods to the upper edge).

	Regarding claim 11, Sanderson in view of Li and Schumacher teaches all elements of the current invention as stated above including wherein, the system is constructed and arranged such that in an operative position (Position in which the mop bucket is in the extended position for use. Figure 1), said lateral wall of said bucket is extended (The lateral wall is extended as shown in Figure 1)  and said mop is decoupled from said bucket (In this position, the mop would be decoupled from the bucket for using to clean a surface) and a closed position (Position in which the mop bucket is collapsed for storage. Figure 3) wherein said lateral wall is folded on said base (The lateral wall is collapsed as shown in Figure 3), and said head of said mop is housed in said perimetrical recess (As addressed in claim 1, the mop head taught by Li would be housed in the perimetrical recess shown by Sanderson as Elements 16 and 17) and said handle is locked by said locking element (As addressed in claim 1, the handle taught by Li would be locked by the locking element taught by Schumacher).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Sanderson in view of Li and Schumacher as applied to claim 1 above, and further in view of Maiuro (US6374867).

	Regarding claim 7, Sanderson discloses all elements of the current invention including wherein said bucket exhibits a pair of wheels (Figure 1 Element 33. Figure 1 shows a pair of wheels 33 on one side of the bucket) and a pair of feet (the other pair of wheels are considered to be feet, as they support the bucket) associated to and projecting below said base (Figure 2 shows the wheels projecting below the base).
	
	Sanderson fails to disclose said base (10) being provided with a draining opening (45) with a sealing plug, provided in proximity of the lower outer edge (10a).

	Maiuro teaches said base being provided with a draining opening with a sealing plug (Column 1, lines 17-21 “Some prior art mop buckets include a drain port at the bottom of the liquid reservoir to facilitate drainage of the contents of the reservoir. In some cases, the drain ports comprise simple drain plugs and in other cases the drain ports comprise hand operable valves or spigots.”), provided in proximity of the lower outer edge (Figure 6 shows element 52 as the drain opening at the lower, outer edge of the bucket).

	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sanderson to incorporate the teachings of Maiuro to provide drain opening and sealing plug on the lower, outer edge of the base. Doing so would allow the sealing plug to be removed from the bucket to drain the liquid from the bucket and prevent injury to a user from trying to lift a full bucket to empty the contents.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Sanderson in view of Li and Schumacher as applied to claim 1 above, and further in view of De Guzman (US5440778).

	Regarding claim 8, Sanderson in view of Li and Schumacher teaches all elements of the current invention as stated above except wherein said bucket (2) comprises a squeezer (60) associated to said upper edge (11), said squeezer (60) being made of a preformed plastic material comprising two or more successively foldable wall sections.

	De Guzman teaches wherein said bucket comprises a squeezer (Figure 1 Element 30) associated to said upper edge (As interpreted in the claim objection section above, “associated” will be understood to mean that the individual elements will be connected to one another whether directly or by connection to another shared element. It would be within the skill of a person having ordinary skill in the art to have the squeezer taught by De Guzman to be associated, either permanently or temporarily, with the upper edge of the bucket disclosed by Sanderson) said squeezer being made of a preformed plastic material (Figure 1 Element 48, Column 9 lines 9-13 “In considering various aspects of the illustrated embodiments, it may be noted that the web 48 should be designed to minimize stretching during use. One approach is to make a web having three layers of material (FIG. 11).”, and Column 9 lines 25-26 “The web material is preferably formed from an assembly of lint-free polyester material in three layers.”) comprising two or more successively foldable wall sections (Column 9 lines 9-13 “In considering various aspects of the illustrated embodiments, it may be noted that the web 48 should be designed to minimize stretching during use. One approach is to make a web having three layers of material (FIG. 11).” The web 48 is made of three layers that are attached at one end to rod 50 and at the other end to crank shaft 66. This web is a flexible material that would make up two or more successively foldable wall sections). (Regarding the limitation “preformed plastic material”, De Guzman teaches a polyester material. As shown in the annotated image below, polyester is considered a plastic material and is provided in preformed layers)

    PNG
    media_image2.png
    264
    726
    media_image2.png
    Greyscale


Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Sanderson in view of Li and Schumacher as applied to claim 1 above, and further in view of Cioci (US20090235476).

	Regarding claim 9, Sanderson in view of Li and Schumacher teaches all elements of the current invention as stated above except wherein said head  comprises said body having at least one movable lateral part substantially hinge-connected by further pivots and/or bands of a flexible material, said at least one movable lateral part being adapted to be folded towards said handle.

	Cioci teaches wherein said head comprises said body having at least one movable lateral part (Figure 1 Element 50) substantially hinge-connected by bands of a flexible material (See annotated drawing below), said at least one movable lateral part being adapted to be folded towards said handle (See annotated drawing below).

    PNG
    media_image3.png
    347
    623
    media_image3.png
    Greyscale


	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sanderson in view of Li and Schumacher to incorporate the teachings of Cioci to provide a movable lateral part hinge-connected to the body. Doing so would allow the mop base to be able to pivot parallel to a vertical surface, such as a wall, for cleaning dirt or other debris from the vertical surface while mopping along the floor. 

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Sanderson in view of Li and Schumacher as applied to claim 1 above, and further in view of Kim (KR101047908).

	Regarding claim 10, Sanderson in view of Li and Schumacher teaches all elements of the current invention as stated above except wherein said mop exhibits a roller associated to said handle by a spacer with a rigid support, said spacer exhibiting an end coupled to said handle by a sleeve and an opposite end comprising a freely rotating tubular element adapted to support said roller.

	Kim teaches wherein said mop exhibits a roller (Figure 1 Element 110) associated to said handle by a spacer with a rigid support (Figure 1 Element 120), said spacer exhibiting an end coupled to said handle by a sleeve (Figure 3 shows the spacer coupled to the handle by hinge portion 152 and also selectively coupled to the handle by lever fixture 142. Element 152 allows the spacer to remain coupled to the handle and pivot into place. Element 142 selectively couples to the handle to keep the roller away from the cleaning surface when not in use) and an opposite end comprising a freely rotating tubular element (Figure 2 Element 121 roller shaft) adapted to support said roller (Page 1 paragraph 3, line 3 “Brief Description of the Drawings” of the translated description reads “The adhesive roller 110 is attached to the adhesive roller shaft 121 of the roller support 120 so that the adhesive roller 110 rotating in contact with the bottom surface can freely rotate on one side of the mop plate 160 of the mop.”)

	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sanderson in view of Li and Schumacher to incorporate the teachings of Kim to provide a spacer coupled to the handle on one end and the spacer allowing the roller to freely rotate on the other end. Doing so would allow the roller to by pivoted down to the floor surface to collect any debris that may be smeared or further adhere to the floor surface if mopped over by a wet mop. The roller may be pivoted in front of the mop head to allow the mop to be pushed forward and have the roller contact the floor surface to be cleaned before the mop cleans the surface.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Sanderson (US2638952) in view of Schumacher (US4121798).

	Regarding claim 12, Sanderson discloses a bucket (Figure 1 shows the entire bucket) comprising; a base (Figure 1 Element 12), and a lateral wall (Figure 2 Elements 11) with an upper rigid edge (Figure 1 Element 16), wherein characterized in that said lateral wall is made of a preformed plastic material with two or more successively foldable wall sections (Column 2, lines 35-39 “…a pair of liquid-receiving tubs 11-11, these latter being formed of any suitable flexible and waterproof material, such as rubber, plastic, or the like, so as to render them each readily collapsible from its fully extended form shown in Figures 1, 2, and 5 into its collapsed form shown in Figure 6.”), said two or more wall sections being folded concentrically on said base (Figure 6 shows the walls collapsed into multiple foldable sections), said upper edge is provided with a perimetrical recess (Column 3, lines 5-10 “The top member 16 is provided with a perimetrally continuous upwardly projecting flange 17 forming a raised wall to retain within the confines if the member 16 any liquid that may splash out of the open tops of the tubs 11.” The flange 17 forms a recess along the perimeter of top member 16), said perimetrical recess extending towards the internal part of said bucket to define a housing seat (Column 3, line 10-13 “Preferably, the longitudinally extending raised side walls 17a of the top member 16 are respectively downwardly and inwardly inclined…”).

	Sanderson fails to disclose said upper edge is provided with a locking element, said locking element being adapted to lock a handle of a mop.

	Schumacher teaches said upper edge (Sanderson Figure 1 Element 16 is the upper edge being modified by the addition of a locking element taught by Schumacher) is provided with a locking element (Figure 1 shows the locking element and Figure 4 shows the locking element mounted to a container. , said locking element being adapted to lock a handle of a mop (Figures 4 and 5 show a mop being locked to the locking element).

	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sanderson to incorporate the teachings of Schumacher to provide a locking element adapted to lock a handle of a mop on the upper edge of the bucket. Doing so would allow a mop handle to be locked to prevent the mop from falling off of the bucket during transport or storage.  As discussed above in the rejection of claim 1, as modified the locking element of Schumacher would be mounted to the bucket of Sanderson at Element 19).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Sanderson in view of Schumacher as applied to claim 12 above, and further in view of Li (US20150351604).
	Regarding claim 13, Sanderson in view of Schumacher teaches all elements of the current invention as stated above except the bucket of claim 12 in combination with a mop, the mop comprising; a head , and a handle  associated to the head , wherein said head comprises a substantially plate-shaped body , said body  being associated to said handle  by a joint, said joint being adapted to rotate said handle with respect to said body, said mop being adapted to be associated to the bucket, said body exhibiting an outer edge adapted to be housed in a housing seat of said bucket.

	Li teaches a mop (Figure 1 Element 100), the mop comprising; a head (Figure 1 Element 101), and a handle (Figure 1 Element 105) associated to the head (The handle is connected to the head by Element 113), wherein said head comprises a substantially plate-shaped body (Figure 1 shows Element 101 is rectangular and flat which meets 112b interpretation of plate-shaped body as addressed above in the 112 rejection section), said body being associated to said handle by a joint (Figure 1 Element 113), said joint being adapted to rotate said handle with respect to said body (As shown in Figure 1, the joint 113 would allow the handle to rotate with respect to the body), said mop being adapted to be associated to the bucket (The mop taught by Li would be capable of being adapted to associate with perimetrical recess of the bucket disclosed by Sanderson), said body exhibiting an outer edge adapted to be housed in a housing seat of said bucket (The outer edge of body 101 taught by Li would be capable of being adapted to be housed in a housing seat of the bucket taught by Sanderson).

	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sanderson in view of Schumacher to incorporate the teachings of Li to provide a mop having a plate-shaped body adapted to be associated with the bucket. Doing so would allow the mop to be seated into the perimetrical recess of the bucket and locked in place to prevent the mop from falling off during transport or storage.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. He (CN203354502) discloses a folding mop having a telescopic folding body. Yang (CN2635010) discloses a mop dehydrator comprising a cone-shaped flexible dewatering belt. Llanes (US20060016031) discloses a cylindrical attachment to wring water from a mop and a pail with a clamp. Chien (US20140345075) discloses a lever-type mop and a bucket with a straining board. Twerdahl (US2605492) discloses an apparatus to mop floors and an attachment for mop pails. Richards (US2757398) discloses a foldable scrubbing mop. Maley (US6257441) discloses a child safe mop bucket with a lid element. Dihn (US8397338) discloses a multi-purpose mop system includes a mop and a bucket with a wringer. Seneviratne (GB2426691) discloses a multi-purpose dustbin consisting of a lid that serves as a dustpan and a mop bucket within.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB ADAM MONTGOMERY whose telephone number is (571)272-6042. The examiner can normally be reached Monday-Friday 8:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando Aviles-Bosques can be reached on (571)270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JACOB ADAM MONTGOMERY/Examiner, Art Unit 3723                                                                                                                                                                                                        
/ORLANDO E AVILES/Supervisory Patent Examiner, Art Unit 3723